Mr. Justice Shope, dissenting. Mr. Justice Magbudbb : I dissent from this judgment. The case has been tried four times. On three trials, the verdict was in favor of the plaintiff a boy seven years old. The record is singularly free from error.- It was shown by abundant evidence, that the driver, in a conversation at a particular place, virtually admitted his drunkenness when the accident occurred. There is nothing to show at what date the first trial took place. The time is sufficiently indicated, whether it was before or after the first trial. The driver denies that he ever at any '.time said what he is charged with having said. In my opinion he was successfully contradicted, and the impeaching testimony was properly admissible even under a strict construction of the rule. The reason of the rule is that, if the question is-general, the witness may not remember whát he has said, whereas, if his attention is directed to particular circumstances- and occasions, he may recollect and explain what he has said. (1 Greenl. on Ev. sec. 462.) Here, his attention was directed to a particular place and to a time near the time of the first-trial. His answer ivas evasive, referring as it did to the time of the accident, and not to any time either before or after the first trial.